Citation Nr: 9903806	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from November 1991 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of January 1995.  In his substantive appeal dated in August 
1995, the veteran requested a hearing at the RO before a 
member of the Board, and, accordingly a hearing was scheduled 
for February 1998.  He contacted the VA prior to the hearing, 
and requested that the hearing be rescheduled.  He was 
scheduled for a video conference hearing in April 1998, but 
the veteran did not appear for this hearing, or execute the 
required form accepting that form of hearing.  Therefore, the 
Board remanded the case in May 1998 so that the veteran could 
be scheduled for a hearing before a member of the Board at 
the RO.  Such a hearing was scheduled, but the veteran did 
not appear for said hearing.  


FINDINGS OF FACT

1.  All relevant information necessary for an equitable 
disposition of the appeal has been developed.  

2.  Hearing loss disability of the left ear is manifested by 
an average pure tone threshold at 1,000, 2,000, 3,000 and 
4,000 hertz of 71 decibels and speech discrimination ability 
of 40 percent; and the veteran is not totally deaf in both 
ears.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of 
the left ear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.86, Part 4, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the claim for entitlement to an 
increased evaluation for hearing loss of the left ear is 
well-grounded and that the VA has complied with the duty to 
assist in developing the facts pertinent to said claim.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 38 U.S.C.A. 
§ 5107.  

Disability ratings are based on schedular requirements which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Evaluations 
of the veteran's service-connected hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the revised rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
Part 4, Diagnostic Codes 
6100-6110.  

In the January 1995 rating decision, the RO granted service 
connection for hearing loss of the left ear and assigned a 
noncompensable evaluation for that disability under the VA 
Schedule of Rating Disabilities, effective in May 1994.  
38 C.F.R. Part 4. 

The veteran was afforded a VA audiological examination in 
July 1994.  At that examination, his speech discrimination 
ability was 40 percent in the left ear; and the pure tone 
threshold average in the left ear was 71 decibels.  Also 
according to the examination report, the veteran's hearing in 
the right ear was within normal limits.  Where the pure tone 
threshold average in the service-connected ear is 71 decibels 
with speech recognition ability of 40 percent (level IX) and 
the veteran is not totally deaf in both ears, a 
noncompensable evaluation is assigned for the veteran's 
service-connected hearing loss.  38 C.F.R. Part 4, Diagnostic 
Code 6100.  

While the veteran contends that his defective hearing is 
severe enough to warrant a compensable rating, a scheduler 
compensable evaluation for hearing loss of the left ear is 
not warranted.  Disability ratings for hearing impairment are 
derived by a mechanical application of the numeric 
designations assigned after audiometric evaluations are 
rendered; and the medical evidence pertinent to the current 
claim shows that a compensable evaluation is warranted for 
the veteran's hearing loss.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Codes 6100-6110.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  

Additionally, the veteran wears a hearing aid in the left 
ear; and the Board points out that the rating schedule has 
been designed to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, the 
preponderance of the evidence is against the veteran's claim 
for entitlement to a compensable rating for hearing loss of 
the left ear.  


ORDER

The appeal is denied.  


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

